DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 17 May 2019 in reference to application 16/414,850.  Claims 1-15 are pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 10, 12, 14, 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saito et al. (US PAP 2020/0005786).

Consider claim 1, Saito teaches a conversation apparatus (abstract), comprising: 
an audio speaker configured to make an utterance to users (0076, voice synthesis via speaker); and  
5a processor (0184) configured to 

select, based on the acquired feature of each of the users, a target user to tune to or to not tune to from among the users (0051-54, 0103-08, determine user to be target of utterance based on context), and 
execute utterance control that controls the audio speaker so as to make an 10utterance that corresponds to the selected target user (0051-54, 0109-10 trigger voice synthesis of attracting utterance for target).

Consider claim 2, Saito teaches the conversation apparatus according to claim 1, wherein the processor is configured to 
select a target user to tune to from among the users based on the acquired 15feature of each of the users (0050-52, 0103-08, selecting target user from among users in conversation based on detected context), and 
control the audio speaker by executing the utterance control so as to make an utterance that is tuned to the selected target user (0050-52, 0103-10, output utterance to attract target user).

Consider claim 3, Saito teaches the conversation apparatus according to claim 1, wherein the processor is 20configured to execute the utterance control when a conversation is being held between the users (0050, i.e. conversation between users U1 and U2).

Consider claim 4, Saito teaches The conversation apparatus according to claim 1, wherein the processor is configured to 25
acquire personality information of each of the users as the feature of each of the users (0100-102, retrieve relationship, age, gender, interests etc), and  25 
select the target user from among the users based on the acquired personality information of each of the users (0100-103, user information may be used to select target user).

Consider claim 5, Saito teaches the conversation apparatus according to claim 1, wherein the processor is 5configured to analyze utterances by each of the users and, in accordance with the analyzed utterances, acquire the feature of each of the users (0072, 0094-95, 0103-08, acoustic analysis such as speech recognition of user utterances used to determine target user).

Consider claim 6, Saito teaches the conversation apparatus according to claim 5, wherein the processor is configured to analyze the utterances by each of the users when a conversation is being held 10between the users (0049-54, determining utterances between 2 users).

Consider claim 7, Saito teaches the conversation apparatus according to claim 5, wherein the processor is configured to analyze content of the utterances by each of the users and, in accordance with the analyzed content of the utterances, acquire the 

Consider claim 10, Saito teaches the conversation apparatus according to claim 1, wherein:  26 
the feature of each of the users include interest information containing a preference of each of the users (0102 – matters of interest to user), and 
the processor is configured to 
acquire information related to the interest information of the selected target 5user (0140, determine a matter of interest of target), and 
control the audio speaker during execution of the utterance control so as to utter, in a positive expression, information that matches the preference of the target user from among the acquired information (0140, figure 10a, output attention prompt related to interest such as a particular soccer player).

Consider claim 12, Saito teaches the conversation apparatus according to claim 1, wherein when a predetermined condition is satisfied, the processor selects, after the target user is selected, a user that is different from a user previously selected as the target user from among the users (0132-34, secondary target users may be identified and attracted).

Consider claim 14, Saito teaches a conversation apparatus control method for controlling a conversation apparatus that includes an utterance device for uttering to users (abstract), the method comprising:
acquiring a feature of each of the users (0048, 0072-74, 0095-102, determine context of users in room based on voice, sensor, and user information), 
selecting, based on the acquired feature of each of the users, a target user to tune to or to not tune to from among the users (0051-54, 0103-08, determine user to be target of utterance based on context), and 
executing utterance control that controls the audio speaker so as to make an 10utterance that corresponds to the selected target user (0051-54, 0109-10 trigger voice synthesis of attracting utterance for target).

Consider claim 15, Saito teaches a non-transitory computer-readable recording medium that stores a program causing a computer of a conversation apparatus that includes an utterance device for uttering to users to execute a process (0194, hard drives, etc), the process comprising:
acquiring a feature of each of the users (0048, 0072-74, 0095-102, determine context of users in room based on voice, sensor, and user information), 
selecting, based on the acquired feature of each of the users, a target user to tune to or to not tune to from among the users (0051-54, 0103-08, determine user to be target of utterance based on context), and 
executing utterance control that controls the audio speaker so as to make an 10utterance that corresponds to the selected target user (0051-54, 0109-10 trigger voice synthesis of attracting utterance for target).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Freidman (US PAP 2019/0164544).

Consider claim 8, Saito teaches the conversation apparatus according to claim 5, but does not specifically teach wherein the processor is configured to analyze a volume of speech of each of the users and, in accordance with the analyzed volume of speech, acquire the feature of each of the users.
In the same field of conversation devices, Freidman teaches wherein the processor is configured to analyze a volume of speech of each of the users and, in accordance with the analyzed volume of speech, acquire the feature of each of the users (0042, detecting changes in volume of a user’s voice may be used determine emotion etc.).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to determine the volume of a user’s voice as taught by Freidman in the system of Saito in order to more accurately determine an action based on detected features of the users voice (Freidman 0003).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Aoyama et al. (US PAP 201700337921).

Consider claim 9, Saito teaches the conversation apparatus according to claim 1, but does not specifically teach: 
an acceleration sensor that detects acceleration of the conversation apparatus, wherein 
the processor is configured to acquire the feature of each of the users in accordance with the acceleration detected by the acceleration sensor when each of the users is using the 25conversation apparatus.
In the same field conversational systems, Aoyama teaches 
an acceleration sensor that detects acceleration of the conversation apparatus (0107, acceleration sensor), wherein 
the processor is configured to acquire the feature of each of the users in accordance with the acceleration detected by the acceleration sensor when each of the users is using the 25conversation apparatus (0107, sensor may be used to estimate behavior and context of the user).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use an acceleration sensor as taught by Aoyama in the system of Saito in order to more accurate communicate with a user based on situation of the user (Aoyama 0011).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Chandrasekaran et al. (US PAP 2019/0266999).

Consider claim 11, Saito teaches the conversation apparatus according to claim 1, wherein:  26 
the feature of each of the users include interest information containing a preference of each of the users (0102 – matters of interest to user), and 
the processor is configured to 
acquire information related to the interest information of the selected target 5user (0140, determine a matter of interest of target).
However Saito does not specifically teach 
control the audio speaker during execution of the utterance control so as to utter, in a negative expression, information that does not match the preference of the target user from among the acquired information.
In the same field of conversational devices, Chandrasekaran teaches control the audio speaker during execution of the utterance control so as to utter, in a negative expression, information that does not match the preference of the target user from among the acquired information (0034, 0066, delivering bad news, i.e. against a user preference, such as loss of favorite sports team).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to deliver information that might conflict with user preferences as .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Hirose (US PAP 2016/0042749).

Consider claim 13, Saito teaches A system comprising the conversation apparatus according to claim 1 (figure 2).
Saito does not specifically teach that the system is a robot.
In the same field of dialog systems, Hirose teaches the system is a robot (0002-04).
Therefore it would have been obvious to incorporate the dialog system in a robot as taught by Hirose in the system of Saito in order to provide more pleasant conversation through a robot (Hirose 0010).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451.  The examiner can normally be reached on 7:30-12 Monday and Friday, 7:30-6 Tuesday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS GODBOLD
Examiner
Art Unit 2658



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2658